Title: To James Madison from William Eaton, 15 July 1801
From: Eaton, William
To: Madison, James


					
						Triplicate
						Sir
						Tunis July 15. 1801.
					
					After the 28th. ult. on copy to be filed: “Copy  of  Letter  A”. nothing 

Occurred until the 3rd. inst. when I presented my self at the Palace to demand Satisfaction for 

an Insult offered our Nation in the person of their Agent on his Passage from Tripoli to 

Leghorn by a Corsaire of this regency.  The Bey not only refused the Satisfaction I demanded 

but Said he would never consent that Mr. Cathcart should enter his kingdom, because he was 

an Embrolione, a litigious character.  I asked him what document he had to justify this 

opinion?  He did not seem disposed to enter upon any explanation, but repeated that Mr. 

Cathcart was an embrolione, who should never be permitted to land again In his kingdom.  

And as to the Insult of which I Complained it was too trifling to form matter of Serious 

dispute.  It was no great offence for his Corsaire to take a few provisions.  It was no affront 

at any rate to the American flag, because done in an Imperial Vessel, and as to Mr. C. he was 

no Longer Considered as a Consul, having been sent away by the Bashaw of Tripoli.  I 

returned to my office and addressed to the Bey, in french, the Letter B. here with Inclosed.  

The next morning I received a polite note from the palace Inviting me to an Interview and 

Promising all the Satisfaction I demanded.  I went accordingly, was heard with attention.  The 

Bey promised to Bastinade  the  Captain (Which he will never do) and as to Mr. 

Cathcart’s Coming to Tunis he would think further of it.  I am Persuaded he will Come into this 

measure, and was at that Instant prepared to Consent but was with held by a kind of 

reluctance natural to retraction.  And I did not think proper at that Instant, to press the 

subject.  To day I made a Visit of ceremony at the Palace.  Nothing of the Past Controversy 

was revived.  I talked of the arrival of our frigates and of Mr. Cathcart without any reserve 

and without Contradiction.  All is tranquil again for the moment: but the details which I have 

had the honor to transmit to the department of State Since the Commencement of this year 

show the extreme Capriciousness of this Government, and go to Substantiate an opinion long 

Since formed & often repeated that nothing will give Stability to our peace here but an 

Impression of fear.
					Since my Interview of the 3rd. I have learned that a bout that time the Bey had 

received letters both from Tripoli and Algiers Soliciting him not to admit Mr. Cathcart to Tunis. 

 But I am Informed by a Doctr. Tirratti, who has been five years in bondage in Algiers, and a 

Considerable part of the time in the American house, that the Bey of that Regency would have 

Inforced his guarantee of our treaty with Tripoli had he not been dissuaded by Bocci & 

Busnah.  This Phisician, it seems, has been very Intimate with those Jews, has gotten himself 

rich In Algiers, has actually in possession brilliants to the Amt of Thirty  Thousand 

Dollars, is acquainted with all the politiques and intrigues of Algiers, and is a particular 

friend of Mr. OBrien.  He Confirms my Suspicion that those Jews, were the sole cause of 

Sending the Washington to Constantinople; but that Mr. OBrien was so much opposed to that 

expedition that he was half resolved to leave the regency and proceed in the Washington to 

America, and that nothing deterred him from the resolution but an apprehention of the 

mischief which might result from such extremity to our unalarmed Commerce.  If I have been 

too Severe in my Strictures on that agent’s Support of the projects of those Jews, it will give 

me more pleasure to render concessions than to establish suspicions by demonstration which 

have been forwarded on presumptive evidence.  Tiratti says the Jews informed him that they 

Gain’d four hundred P Cent on the Washington’s Cargo.  I Cannot Comprehend how this Can 

be reconciled to a righteous Stewardship  This same Doctr. has put into my hands some 

Interesting articles of Information realtitive to Agiers which Cannot be trusted to a legible 

Character.  My present state of Convalescence does not permit me to reduce it to Cypher.  

The Docr. has particular recommendations to me from Mr. OBrien (I dont know why)  

Consequently lodges in my house.  I load him with Civilities, and I suspect have used him, 

	malgre  lui, to detect the perfidy of his Jew friends.  All his Communications are 

Confidential.  I have the honor &c
					
						(Signed) William Eaton
					
					
						postscript on copy to be filed: P. S.  July  18th.  Capn. Dale is arrived at Portofarine.  The Essex on his way from Gibl. with 

the Grand Turk.  I recieve this intece. a 3 o ck, night, and sett off for Port. farine.
					
					Eaton
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
